 



Exhibit 10.39
Execution Copy
 
BRIDGE CREDIT AND GUARANTEE AGREEMENT
dated as of
April 16, 2007
among
BLOCK FINANCIAL CORPORATION,
as Borrower,
H&R BLOCK, INC.,
as Guarantor,
The Lenders Party Hereto,
HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent,
and
HSBC BANK USA, NATIONAL ASSOCIATION,
as Lead Arranger and Sole Bookrunner
$500,000,000 BRIDGE FACILITY
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
 
       
SECTION 1.1. Defined Terms
    1  
SECTION 1.2. Terms Generally
    10  
SECTION 1.3. [RESERVED]
    10  
SECTION 1.4. Accounting Terms; GAAP
    10  
 
       
ARTICLE II THE CREDITS
    11  
 
       
SECTION 2.1. Commitments
    11  
SECTION 2.2. [RESERVED]
    11  
SECTION 2.3. Request for Borrowing
    11  
SECTION 2.4. [RESERVED]
    11  
SECTION 2.5. Funding of Borrowing
    11  
SECTION 2.6. Interest Elections
    12  
SECTION 2.7. [RESERVED]
    12  
SECTION 2.8. Repayment of Loans; Evidence of Debt
    12  
SECTION 2.9. Prepayment of Loans
    13  
SECTION 2.10. Fees
    13  
SECTION 2.11. Interest
    13  
SECTION 2.12. Alternate Rate of Interest
    14  
SECTION 2.13. Increased Costs
    14  
SECTION 2.14. Break Funding Payments
    15  
SECTION 2.15. Taxes
    15  
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    16  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
    17  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    18  
 
       
SECTION 3.1. Organization; Powers
    18  
SECTION 3.2. Authorization; Enforceability
    18  
SECTION 3.3. Governmental Approvals; No Conflicts
    18  
SECTION 3.4. Financial Condition; No Material Adverse Change
    19  
SECTION 3.5. Properties
    19  
SECTION 3.6. Litigation and Environmental Matters
    19  
SECTION 3.7. Compliance with Laws and Agreements
    20  
SECTION 3.8. Investment and Holding Company Status
    20  
SECTION 3.9. Taxes
    20  
SECTION 3.10. ERISA
    20  
SECTION 3.11. Disclosure
    20  
SECTION 3.12. Federal Regulations
    20  
SECTION 3.13. Subsidiaries
    21  
SECTION 3.14. Insurance
    21  
 
       
ARTICLE IV CONDITIONS
    21  

-i-



--------------------------------------------------------------------------------



 



              Page
ARTICLE V COVENANTS
    22  
 
       
ARTICLE VI [RESERVED]
    22  
 
       
ARTICLE VII GUARANTEE
    22  
 
       
SECTION 7.1. Guarantee
    22  
SECTION 7.2. Delay of Subrogation
    23  
SECTION 7.3. Amendments, etc. with respect to the Obligations; Waiver of Rights
    24  
SECTION 7.4. Guarantee Absolute and Unconditional
    24  
SECTION 7.5. Reinstatement
    25  
SECTION 7.6. Payments
    25  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    25  
 
       
ARTICLE IX THE ADMINISTRATIVE AGENT
    27  
 
       
ARTICLE X MISCELLANEOUS
    29  
 
       
SECTION 10.1. Notices
    29  
SECTION 10.2. Waivers; Amendments
    29  
SECTION 10.3. Expenses; Indemnity; Damage Waiver
    30  
SECTION 10.4. Successors and Assigns
    31  
SECTION 10.5. Survival
    33  
SECTION 10.6. Counterparts; Integration; Effectiveness
    33  
SECTION 10.7. Severability
    34  
SECTION 10.8. Right of Setoff
    34  
SECTION 10.9. Governing Law; Jurisdiction; Consent to Service of Process
    34  
SECTION 10.10. WAIVER OF JURY TRIAL
    34  
SECTION 10.11. Headings
    35  
SECTION 10.12. Confidentiality
    35  
SECTION 10.13. Interest Rate Limitation
    35  
SECTION 10.14. USA Patriot Act
    35  

SCHEDULES:

     
Schedule 2.1
  Commitments
Schedule 3.4(a)
  Guarantee Obligations
Schedule 3.6
  Disclosed Matters
Schedule 3.13
  Subsidiaries
 
   
EXHIBITS:
   
 
   
Exhibit A
  Form of Assignment and Acceptance
Exhibit B-l
  Form of Opinion of Mayer, Brown, Rowe & Maw LLP
Exhibit B-2
  Form of Opinion of Bryan Cave LLP

-ii-



--------------------------------------------------------------------------------



 



 

          BRIDGE CREDIT AND GUARANTEE AGREEMENT, dated as of April 16, 2007,
among BLOCK FINANCIAL CORPORATION, a Delaware corporation, as Borrower, H&R
BLOCK, INC., a Missouri corporation, as Guarantor, the LENDERS party hereto, and
HSBC BANK USA, NATIONAL ASSOCIATION, a national association, as Administrative
Agent.
          WHEREAS, the Borrower has requested that the Lenders provide a bridge
facility in an amount of $500,000,000;
          NOW, THEREFORE, in consideration of the agreements herein and in
reliance upon the representations and warranties set forth herein, the parties
agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Administrative Agent” means HSBC Bank USA, National Association, a
national association, in its capacity as administrative agent for the Lenders
hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, neither the Guarantor nor any of its Subsidiaries shall be
deemed to Control any of its franchisees by virtue of provisions in the relevant
franchise agreement regulating the business and operations of such franchisee.
     “Agreement” means this Bridge Credit and Guarantee Agreement.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Loans represented by such Lender’s Loan.
     “Applicable Rate” means, for any day, the rate per annum based on the
Ratings in effect on such day, as set forth in the table below:



--------------------------------------------------------------------------------



 



2

          Category   Ratings   Applicable Rate I   Higher than: BBB+ by S&P or
Baa1 by Moody’s   0.350% II   BBB+ by S&P or Baa1 by Moody’s   0.450% III   BBB
by S&P or Baa2 by Moody’s   0.600% IV   Lower than: BBB by S&P or Baa2 by
Moody’s   0.750%

; provided that (a) if on any day the Ratings of S&P and Moody’s do not fall in
the same category, then the higher of such Ratings shall be applicable for such
day, unless one of the two ratings is two or more Ratings levels lower than the
other, in which case the applicable rate shall be determined by reference to the
Ratings level next below that of the higher of the two ratings, (b) if on any
day the Rating of only S&P or Moody’s is available, then such Rating shall be
applicable for such day and (c) if on any day a Rating is not available from
both S&P and Moody’s, then the Ratings in category IV above shall be applicable
for such day. Any change in the Applicable Rate resulting from a change in
Rating by either S&P or Moody’s shall become effective on the date such change
is publicly announced by such rating agency.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Block Financial Corporation, a Delaware corporation and a
wholly-owned indirect Subsidiary of the Guarantor
     “Borrowing” means the Loans made on the Closing Date.
     “Borrowing Request” means the request by the Borrower for the Borrowing in
accordance with Section 2.3.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.



--------------------------------------------------------------------------------



 



3

     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of shares representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Guarantor;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Guarantor by Persons who were neither (i) nominated by the
board of directors of the Guarantor nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Guarantor by
any Person or group; or (d) the failure of the Guarantor to own, directly or
indirectly, shares representing 100% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “Charges” has the meaning assigned to such term in Section 10.13.
     “Closing Date” means the date on which the conditions specified in
Article IV are satisfied (or waived in accordance with Section 10.2).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make a Loan hereunder to the Borrower on the Closing Date. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.1 under the
heading “Commitment”.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Parties” means the collective reference to the Borrower and the
Guarantor.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.



--------------------------------------------------------------------------------



 



4

     “Disclosed Matters” means (a) matters disclosed in the Borrower’s public
filings with the Securities and Exchange Commission prior to April 15,2007 and
(b) the actions, suits, proceedings and environmental matters disclosed in
Schedule 3.6.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, to the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of their ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by any Credit Party or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from any Credit Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
     “Events of Default” has the meaning assigned to such term in Article VIII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the



--------------------------------------------------------------------------------



 



5

United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.17(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.15(e), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(a).
     “Existing Revolving Credit Agreement” means the Five-Year Credit and
Guarantee Agreement, dated as of August 10, 2005, among the Borrower, the
Guarantor, the lenders parties thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent.
     “Federal Funds Effective Rate” means, with respect to any amount, the rate
per annum which is the average of the rates on the offered side of the Federal
funds market quoted by three interbank Federal funds brokers, selected by the
Administrative Agent, at approximately 2:00 p.m., New York City time, on such
day for dollar deposits in immediately available funds, in an amount comparable
to such amount, as determined by the Administrative Agent and rounded upwards,
if necessary, to the nearest 1/100 of 1%.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Guarantor, as the
context may require.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty



--------------------------------------------------------------------------------



 



6

issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Guarantee Obligation” means, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent, (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of any such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal as of any date of determination
to the stated determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made (unless such Guarantee Obligation shall be
expressly limited to a lesser amount, in which case such lesser amount shall
apply) or, if not stated or determinable, the amount as of any date of
determination of the maximum reasonably anticipated liability in respect thereof
as determined by such Person in good faith.
     “Guarantor” means H&R Block, Inc., a Missouri corporation.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable and accrued expenses incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor



--------------------------------------------------------------------------------



 



7

as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. Indebtedness of a Person shall not include
obligations with respect to funds held by such Person in custody for, or for the
benefit of, third parties which are to be paid at the direction of such third
parties (and are not used for any other purpose).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 10.3(b).
     “Information” has the meaning assigned to such term in Section 10.12.
     “Interest Election Request” means a request by the Borrower to continue the
Borrowing in accordance with Section 2.6.
     “Interest Payment Date” means, with respect to any Loan, the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.
     “Interest Period” means, with respect to the Borrowing, the period
commencing on the date of the Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (c) no Interest Period may end beyond the
Maturity Date. For purposes hereof, the date of the Borrowing initially shall be
the date on which the Borrowing is made and thereafter shall be the effective
date of the most recent continuation of the Borrowing.
     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “LIBOR Rate” means, with respect to any Interest Period, the rate appearing
on Reuters Screen LIBOR01 Page at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBOR
Rate” with respect to such Interest Period shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of



--------------------------------------------------------------------------------



 



8

a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities; provided that clause (c) above shall be deemed
not to include stock options granted by any Person to its directors, officers or
employees with respect to the Capital Stock of such Person.
     “Loan Documents” means this Agreement and the Notes, if any.
     “Loans” has the meaning assigned to such term in Section 2.1.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the
Guarantor and the Subsidiaries taken as a whole, (b) the ability of any Credit
Party to perform any of its obligations under this Agreement or (c) the rights
of or benefits available to the Lenders under this Agreement.
     “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Credit Parties and any Subsidiaries in an aggregate principal amount
exceeding $40,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Credit Party or any Subsidiary in
respect of any Hedging Agreement at any time shall be the aggregate amount
(giving effect to any netting agreements) that the Credit Party or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.
     “Material Subsidiary” means any Subsidiary of any Credit Party, other than
OOMC, the aggregate assets or revenues of which, as of the last day of the most
recently ended fiscal quarter for which the Borrower has delivered financial
statements, when aggregated with the assets or revenues of all other
Subsidiaries with respect to which the actions contemplated by Section 6.4 of
the Existing Revolving Credit Agreement are taken, are greater than 5% of the
total assets or total revenues, as applicable, of the Guarantor and its
consolidated Subsidiaries, in each case as determined in accordance with GAAP.
     “Maturity Date” means December 20, 2007.
     “Maximum Rate” has the meaning assigned to such term in Section 10.13.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds” means, in connection with any issuance of Indebtedness,
the cash proceeds received from such issuance, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
     “Notes” means the collective reference to any promissory note evidencing
Loans.
     “Obligations” means, collectively, the unpaid principal of and interest on
the Loans and all other obligations and liabilities of the Borrower (including
interest accruing at the then applicable rate provided herein after the maturity
of the Loans and interest accruing at the then



--------------------------------------------------------------------------------



 



9

applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement or any other document made, delivered
or given in connection herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).
     “OOMC” means Option One Mortgage Corporation, a California corporation.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participant” has the meaning assigned to such term in Section 10.4(e).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Rating” means the rating of S&P or Moody’s, as the case may be, applicable
to the long-term senior unsecured non-credit enhanced debt of the Borrower, as
announced by S&P or Moody’s, as the case may be, from time to time.
     “Register” has the meaning assigned to such term in Section 10.4(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate unpaid principal amount of the Loans then outstanding.
     “S&P” means Standard & Poor’s Ratings Services.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date,



--------------------------------------------------------------------------------



 



10

as well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more Subsidiaries of
the parent or by the parent and one or more Subsidiaries of the parent.
Notwithstanding the foregoing, no entity shall be considered a “Subsidiary”
solely as a result of the effect and application of FASB Interpretation No. 46R
(Consolidation of Variable Interest Entities). Unless the context shall
otherwise require, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Guarantor,
including the Borrower and the Subsidiaries of the Borrower.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement, the borrowing of Loans and the use of the proceeds
thereof.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.2. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to tune amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.3. [RESERVED].
          SECTION 1.4. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.



--------------------------------------------------------------------------------



 



11

ARTICLE II
THE CREDITS
          SECTION 2.1. Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a loan (a “Loan”) to the
Borrower on the Closing Date in an aggregate principal amount not to exceed such
Lender’s Commitment.
          SECTION 2.2. [RESERVED].
          SECTION 2.3. Request for Borrowing. To request the Borrowing, the
Borrower shall deliver to the Administrative Agent a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Such
written Borrowing Request shall specify the following information:
     (i) the aggregate amount of the Borrowing;
     (ii) the date of the Borrowing, which shall be a Business Day;
     (iii) the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and
     (iv) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.5(a).
If no Interest Period is specified, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the Borrowing.
          SECTION 2.4. [RESERVED].
          SECTION 2.5. Funding of Borrowing. (a) Each Lender shall make the Loan
to be made by it hereunder on the Closing Date by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by wire
transfer of the amounts so received, in like funds, to an account specified by
the Borrower by 5:00 p.m., New York City time (to the extent funds in respect
thereof are received by the Administrative Agent reasonably prior to such time),
on the Closing Date.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of funding on the Closing Date that such
Lender will not make available to the Administrative Agent such Lender’s share
of the Borrowing, the Administrative Agent may assume that such Lender has made
such share available on the Closing Date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the Closing Date to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrower, the



--------------------------------------------------------------------------------



 



12

interest rate then applicable to the Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the Borrowing.
          SECTION 2.6. Interest Elections. (a) The Borrowing shall have an
initial Interest Period as specified in the Borrowing Request or determined
pursuant to the penultimate sentence of Section 2.3. Thereafter, the Borrowing
shall be continued, and the Borrower may elect Interest Periods therefor, all as
provided in this Section.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by not later than
11:00 a.m., New York City time, three Business Days before the proposed
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information:
     (i) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
     (ii) the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof.
          (e) If the Borrower fails to deliver a timely Interest Election
Request prior to the end of an Interest Period, then, unless the Borrowing is
repaid as provided herein, at the end of such Interest Period the Borrowing
shall be continued with an Interest Period of one month’s duration.
          SECTION 2.7. [RESERVED].
          SECTION 2.8. Repayment of Loans: Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of the Loan made by such
Lender on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from the Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.



--------------------------------------------------------------------------------



 



13

          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that the Loan made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loan evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
In addition, upon receipt of an affidavit of an officer of such Lender as to the
loss, theft, destruction or mutilation of the promissory note, and, in the case
of any such loss, theft, destruction or mutilation, upon cancellation of such
promissory note, the Borrower will issue, in lieu thereof, a replacement
promissory note in the same principal amount thereof and otherwise of like
tenor.
          SECTION 2.9. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay the Borrowing in whole or in
part, without premium or penalty except as provided in Section 2.14. The
Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
the Borrowing to be prepaid. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment shall be in an amount that is an integral multiple of
$10,000,000 and not less than $50,000,000. Each prepayment under this
Section 2.9(a) shall be applied ratably to the Loans then outstanding and shall
be accompanied by accrued interest to the extent required by Section 2.11.
          (b) An amount equal to 100% of the Net Cash Proceeds of any issuance
of capital market debt obligations (other than commercial paper) by the
Guarantor, the Borrower, or any of their respective Subsidiaries shall be
applied on the date of such issuance toward the prepayment of the Borrowing.
Each prepayment under this Section 2.9(b) shall be applied ratably to the Loans
then outstanding and shall be accompanied by accrued interest to the extent
required by Section 2.11.
          SECTION 2.10. Fees. (a) The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
          (b) All fees payable hereunder shall be paid on the dates due, in
immediately available funds. Fees paid shall not be refundable under any
circumstances.
          SECTION 2.11. Interest. (a) The Loans shall bear interest at a rate
per annum equal to the LIBOR Rate for the Interest Period in effect plus the
Applicable Rate.
          (b) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to 2% plus the rate otherwise applicable to the Loans as
provided above.



--------------------------------------------------------------------------------



 



14

          (c) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) all accrued interest shall be payable upon the Maturity
Date.
          (d) All interest hereunder shall be computed on the basis of a year of
360 days. The LIBOR Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error. The Administrative
Agent shall as soon as practicable notify the Borrower and the Lenders of the
effective date and the amount of each change in interest rate.
          SECTION 2.12. Alternate Rate of Interest. If prior to the commencement
of any Interest Period:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the LIBOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans for such Interest
Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, the Borrower and the
Lenders shall negotiate in good faith to determine a comparable interest rate of
the Loans and, in the absence of agreement on such a rate, the interest rate
applicable to the Loans shall be an “alternate base rate” as reasonably
determined by the Administrative Agent according to methodology as described in
the Existing Revolving Credit Agreement.
          SECTION 2.13. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or such Lender’s Loan;
and the result of any of the foregoing shall be to increase the cost to such
Lender of maintaining the Loan made by such Lender or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loan made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will



--------------------------------------------------------------------------------



 



15

pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section (together with a statement
of the reason for such compensation and a calculation thereof in reasonable
detail) shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof.
          SECTION 2.14. Break Funding Payments. In the event of (a) the payment
of any principal of any Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow, continue or prepay any Loan on the date specified in any
notice delivered pursuant hereto, or (c) the assignment of any Loan other than
on the last day of an Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. The loss to any Lender attributable to any such
event shall be deemed to include an amount determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit equal to the principal amount of the Loan made by it for the
period from the date of such payment, failure or assignment to the last day of
the then current Interest Period for such Loan (or, in the case of a failure to
borrow or continue, the duration of the Interest Period that would have resulted
from such borrowing or continuation) if the interest rate payable on such
deposit were equal to the LIBOR Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
          SECTION 2.15. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or the Guarantor hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower or the Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made (provided,
however, that neither the Borrower nor the Guarantor shall be required to
increase any such amounts payable to the Administrative Agent or Lender (as the
case may be) with respect to any Indemnified or Other Taxes that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (e) of this Section), (ii) the Borrower or the Guarantor shall make
such deductions and (iii) the Borrower



--------------------------------------------------------------------------------



 



16

or the Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
          SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or under Section 2.9,2.13,
2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 452 Fifth Avenue,
New York, New York, except that payments pursuant to Sections 2.13, 2.14, 2.15
and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest, fees
and any other amounts then due hereunder, such funds shall be applied (i) first,
to pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, (ii) second, to pay principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties, and (iii) third, any other amounts due and owing



--------------------------------------------------------------------------------



 



17

hereunder, ratably among the parties entitled thereto in accordance with such
amounts then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loan and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in its Loan to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.5(b), 2.16(c) or 2.16(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
          SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.13, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loan hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of



--------------------------------------------------------------------------------



 



18

any Lender pursuant to Section 2.15, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.4), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loan, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. In
determining whether to make a claim, and calculating the amount of compensation,
under Sections 2.13 and 2.15, each Lender shall apply standards that are not
inconsistent with those generally applied by such Lender in similar
circumstances.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each of the Credit Parties represents and warrants to the Lenders
that:
          SECTION 3.1. Organization; Powers. Each of the Credit Parties and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has the power and authority to
carry on its business as now conducted and, except where the failure to be so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
          SECTION 3.2. Authorization; Enforceability. The Transactions are
within each Credit Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Credit Party and constitutes a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
          SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Credit Party or any Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other instrument (other than those to be terminated on or
prior to the Closing Date) binding upon any Credit Party or any Subsidiary or
their assets, or give rise to a right thereunder to require any payment to be
made by any Credit Party or any Subsidiary, and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party or any
Subsidiary.



--------------------------------------------------------------------------------



 



19

          SECTION 3.4. Financial Condition; No Material Adverse Change. (a) Each
Credit Party has heretofore furnished to the Lenders consolidated balance sheets
and statements of income and cash flows (and, in the case of the Guarantor, of
stockholders’ equity) as of and for the fiscal year ended April 30, 2006
(A) reported on by KPMG LLP, an independent registered public accounting firm,
in respect of the financial statements of the Guarantor, and (B) certified by
its chief financial officer, in respect of the financial statements of the
Borrower. Each Credit Party has heretofore furnished to the Lenders consolidated
balance sheets and statements of income and cash flows (and, in the case of the
Guarantor, of stockholders’ equity) as of and for the nine-month period ended
January 31, 2007 certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries and of the Guarantor and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP. Except as set forth on
Schedule 3.4(a), neither the Guarantor nor any of its consolidated Subsidiaries
had, at the date of the most recent balance sheet referred to above, any
material Guarantee Obligation, contingent liability or liability for taxes, or
any long-term lease or unusual forward or long-term commitment, including any
interest rate or foreign currency swap or exchange transaction not in the
ordinary course of business, which is not reflected in the foregoing statements
or in the notes thereto. During the period from April 30, 2006 to and including
the date hereof, and except as disclosed in filings made by the Guarantor with
the U.S. Securities and Exchange Commission pursuant to the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, there has
been no sale, transfer or other disposition by the Guarantor or any of its
consolidated Subsidiaries of any material part of its business or property other
than in the ordinary course of business and no purchase or other acquisition of
any business or property (including any Capital Stock of any other Person),
material in relation to the consolidated financial condition of the Guarantor
and its consolidated Subsidiaries at April 30, 2006.
          (b) Since April 30, 2006, there has been no material adverse change in
the business, assets, property or condition (financial or otherwise) of the
Guarantor and its Subsidiaries, taken as a whole.
          SECTION 3.5. Properties. (a) Each of the Credit Parties and the
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
          (b) Each of the Credit Parties and the Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Credit Parties and the Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
          SECTION 3.6. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Credit Party, threatened
against or affecting any Credit Party or any Subsidiary that (i) have not been
disclosed in the Disclosed Matters and as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) challenge or would reasonably be expected to
affect the legality, validity or enforceability of this Agreement.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, neither of the Credit Parties
nor any Subsidiary (i) has failed to comply with any Environmental



--------------------------------------------------------------------------------



 



20

Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          SECTION 3.7. Compliance with Laws and Agreements. Each of the Credit
Parties and the Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to be so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.8. Investment Company Status. Neither of the Credit Parties
nor any of the Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
          SECTION 3.9. Taxes. Each of the Credit Parties and the Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Guarantor, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of all such underfunded Plans.
          SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
tune.
          SECTION 3.12. Federal Regulations. No part of the proceeds of any
Loans will be used for “purchasing” or “carrying” any “margin stock” (within the
respective meanings of each of the quoted terms under Regulation U of the Board
as now and from time to time hereafter in effect) in a manner or in
circumstances that would constitute or result in non-compliance by any Credit
Party or any Lender with the provisions of Regulations U, T or X of the Board.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-l referred to in said
Regulation U.



--------------------------------------------------------------------------------



 



21

          SECTION 3.13. Subsidiaries. As of the date hereof, the Guarantor has
only the Subsidiaries set forth on Schedule 3.13.
          SECTION 3.14. Insurance. Each Credit Party and each Subsidiary of each
Credit Party maintains (pursuant to a self-insurance program and/or with
financially sound and reputable insurers) insurance with respect to its
properties and business and against at least such liabilities, casualties and
contingencies and in at least such types and amounts as is customary in the case
of companies engaged in the same or a similar business or having similar
properties similarly situated.
ARTICLE IV
CONDITIONS
     The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto a counterpart of this Agreement signed on behalf of such
party.
          (b) The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date.
          (c) The Administrative Agent shall have received reasonably
satisfactory written opinions (addressed to the Administrative Agent and the
Lenders and dated the Closing Date) of Mayer, Brown, Rowe & Maw LLP, special New
York counsel for the Credit Parties, and Bryan Cave LLP, special counsel for the
Credit Parties, substantially in the forms of Exhibit B-1 and B-2, respectively,
and covering such other matters relating to the Credit Parties, this Agreement
or the Transactions as the Required Lenders shall reasonably request. The Credit
Parties hereby request such counsel to deliver such opinion.
          (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
          (e) The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the President, a Vice President or a Financial
Officer of each Credit Party, confirming compliance with the conditions set
forth in paragraphs (h) and (i) of this Article IV.
          (f) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
          (g) All governmental and material third party approvals necessary in
connection with the execution, delivery and performance of this Agreement shall
have been obtained and be in full force and effect.
          (h) The representations and warranties of the Credit Parties set forth
in Article III of this Agreement shall be true and correct in all material
respects on and as of the Closing Date.



--------------------------------------------------------------------------------



 



22

          (i) At the time of and immediately after giving effect to the
Borrowing, no Default shall have occurred and be continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
ARTICLE V
COVENANTS
     Until the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, each of the Credit Parties covenants and
agrees with the Lenders that it will comply with the covenants set forth in
Articles V and VI of the Existing Revolving Credit Agreement (other than
Section 5.9 of the Existing Revolving Credit Agreement) and the terms and
provisions set forth therein shall be incorporated by reference in this
Agreement in their entirety as if fully set forth herein with the same effect as
if applied to this Agreement; provided, that Section 6.5 of the Existing
Revolving Credit Agreement shall not apply to any transactions with OOMC. All
capitalized terms set forth in Articles V and VI of the Existing Revolving
Credit Agreement shall have the meanings provided in the Existing Revolving
Credit Agreement.
     If Article V or VI of the Existing Revolving Credit Agreement or any
definitions set forth or used therein are amended or modified or the Existing
Revolving Credit Agreement is terminated, this Article V shall be deemed refer
to the Existing Revolving Credit Agreement as in effect immediately prior to
such amendment, modification or termination, except, in the case of any such
amendment or modification, if the Required Lenders have consented thereto
(either as parties to the Existing Revolving Credit Agreement or as Lenders
hereunder).
ARTICLE VI
[RESERVED]
ARTICLE VII
GUARANTEE
          SECTION 7.1. Guarantee. (a) The Guarantor hereby unconditionally and
irrevocably guarantees to the Administrative Agent and the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.
          (b) The Guarantor further agrees to pay any and all expenses
(including all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Article. This Article shall remain in full
force and effect until the Obligations and the obligations of



--------------------------------------------------------------------------------



 



23

the Guarantor under the guarantee contained in this Article shall have been
satisfied by payment in full, notwithstanding that from time to time prior
thereto the Borrower may be free from any Obligations.
          (c) No payment or payments made by any Credit Party, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Credit Party or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable hereunder for the Obligations until the Obligations are paid in
full.
          (d) The Guarantor agrees that whenever, at any tune or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Article for such
purpose.
          SECTION 7.2. Delay of Subrogation. Notwithstanding any payment or
payments made by the Guarantor hereunder, or any set-off or application of funds
of the Guarantor by the Administrative Agent or any Lender, the Guarantor shall
not be entitled to be subrogated to any of the rights of the Administrative
Agent or any Lender against the Borrower or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower in respect of payments
made by the Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Lenders by the Borrower on account of the Obligations are paid in
full. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required) to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine. The provisions of this Section shall be
effective notwithstanding the termination of this Agreement and the payment in
full of the Obligations.



--------------------------------------------------------------------------------



 



24

          SECTION 7.3. Amendments, etc. with respect to the Obligations; Waiver
of Rights. The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor, and without notice to
or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender, and any of the Obligations continued,
and the Obligations, or the liability of any other party upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and this Agreement and any
other documents executed and delivered in connection herewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the provisions hereof as the Administrative Agent (or the requisite Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for this Agreement or any
property subject thereto. When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Borrower or any other guarantor, and
any failure by the Administrative Agent or any Lender to make any such demand or
to collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
          SECTION 7.4. Guarantee Absolute and Unconditional. The Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon this Agreement or acceptance of this Agreement; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Agreement; and all dealings between the Borrower and the Guarantor, on
the one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Agreement. The Guarantor waives diligence, presentment, protest,
demand for payment and notice of default or nonpayment to or upon the Borrower
and the Guarantor with respect to the Obligations. This Article shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of this
Agreement, any other documents executed and delivered in connection herewith,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Guarantor against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of the Guarantor under this Article, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Administrative Agent and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any Lender to pursue such other rights or remedies
or to collect any payments from the Borrower or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower or any such other Person or of
any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any liability



--------------------------------------------------------------------------------



 



25

hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against the Guarantor. This Article shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Obligations and the
obligations of the Guarantor under this Agreement shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of this
Agreement the Borrower may be free from any Obligations.
          SECTION 7.5. Reinstatement. This Article shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Credit
Party or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Credit Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
          SECTION 7.6. Payments. The Guarantor hereby agrees that all payments
required to be made by it hereunder will be made to the Administrative Agent
without set-off or counterclaim in accordance with the terms of the Obligations,
including in the currency in which payment is due.
ARTICLE VIII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
business days;
          (c) any representation or warranty made or deemed made by any Credit
Party (or any of its officers) in or in connection with this Agreement or any
amendment or modification hereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof, shall prove to have been
incorrect in any material respect when made or deemed made;
          (d) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Article V as it relates to Section 5.2, 5.3
(with respect to the Credit Parties’ existence) or 5.8 or Article VI of the
Existing Revolving Credit Agreement;
          (e) any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower;



--------------------------------------------------------------------------------



 



26

          (f) any Credit Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
expiration of any applicable grace or cure period);
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or (ii) any obligation under a Hedging Agreement that becomes due
as a result of a default by a party thereto other than a Credit Party or a
Subsidiary;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
          (i) any Credit Party or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
          (j) any Credit Party or any Material Subsidiary shall become unable,
admit in writing or fail generally to pay its debts as they become due;
          (k) one or more final judgments for the payment of money shall be
rendered against the Guarantor, the Borrower, any Subsidiary or any combination
thereof and either (i) a creditor shall have commenced enforcement proceedings
upon any such judgment in an aggregate amount (to the extent not covered by
insurance as to which the relevant insurance company has not denied coverage) in
excess of $40,000,000 (a “Material Judgment”) or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of any Material Judgment
shall not be in effect (by reason of pending appeal or otherwise) (it being
understood that, notwithstanding the definition of “Default”, no “Default” shall
be triggered solely by the rendering of such a judgment or judgments prior to
the commencement of enforcement proceedings or the lapse of such 30 consecutive
day period, so long as such judgments are capable of satisfaction by payment at
any time);
          (1) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;
          (m) a Change in Control shall occur; or
          (n) the Guarantee contained in Article VII herein shall cease, for any
reason, to be in full force and effect in any material respect or any Credit
Party shall so assert;



--------------------------------------------------------------------------------



 



27

then, and in every such event (other than an event with respect to the Credit
Parties described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Credit Parties accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Credit Parties; and in
case of any event with respect to the Credit Parties described in clause (h) or
(i) of this Article, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other Obligations of the Credit
Parties accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Credit Parties.
ARTICLE IX
THE ADMINISTRATIVE AGENT
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party or any Subsidiary that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or when expressly required hereby, all the Lenders) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by any Credit Party or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.



--------------------------------------------------------------------------------



 



28

          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Credit Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and of all its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower so long as no Event of Default under Section 8(a), 8(b) or 8(i) shall
have occurred and be continuing (which consent shall not be unreasonably
withheld), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.3 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          Notwithstanding anything to the contrary contained in this Agreement,
the parties hereto hereby agree that no agent (other than the Administrative
Agent) shall have any rights, duties or responsibilities in its capacity as
agent hereunder and that no agent (other than the Administrative Agent) shall
have the authority to take any action hereunder in its capacity as such.



--------------------------------------------------------------------------------



 



 29
ARTICLE X
MISCELLANEOUS
          SECTION 10.1. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
          (a) if to the Borrower or the Guarantor, to it at One H&R Block Way,
Kansas City, Missouri 64105, Attention of Becky Shulman (Telecopy No.
(816) 854-8043), David Staley (Telecopy No. (816) 854-8043) and Andrew Somora
(Telecopy No. (816) 802-1043);
          (b) if to the Administrative Agent, to HSBC Bank USA, National
Association, Agency Services Group, One HSBC Center, Floor 26, Buffalo, NY
14203, Attention of Donna Riley (Telecopy No. (716) 841-0269), with a copy to
HSBC Bank USA, National Association, 452 Fifth Avenue, New York, NY 10018,
Attention of Peter Nealon (Telecopy No. (212) 525-2479); and
          (c) if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices and other communications to the Lenders hereunder may be posted to
Intralinks or a similar website or delivered by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent, the Borrower or the Guarantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          SECTION 10.2. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Credit
Parties therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Credit Parties and the Required Lenders or by the Credit
Parties and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the



--------------------------------------------------------------------------------



 



30

rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Lender affected thereby,
(iv) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release the guarantee contained in Article VII, without the written
consent of each Lender or (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
          SECTION 10.3. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, or any Lender, including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent, or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.
          (b) The Credit Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Credit Parties or any
Subsidiaries, or any Environmental Liability related in any way to the Credit
Parties or any Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of any Indemnitee or any of its Related Parties.
          (c) To the extent that any Credit Party fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such. The



--------------------------------------------------------------------------------



 



31

Administrative Agent shall have the right to deduct any amount owed to it by any
Lender under this paragraph (c) from any payment made by it to such Lender
hereunder.
          (d) To the extent permitted by applicable law, the Credit Parties
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 10.4. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement,
          (b) Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Loan); provided that (i) each of the Borrower and the Administrative Agent
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld), (ii) except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Loan, the amount of the Loan of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, further, that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default has occurred and is continuing. Upon acceptance
and recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13,2.14, 2.15 and 10.3). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
          (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the



--------------------------------------------------------------------------------



 



32

principal amount of the Loans owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Credit Party, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.
          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (e) Any Lender may, without the consent of any Credit Party or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Loan); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Credit Parties, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.2(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”). identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such



--------------------------------------------------------------------------------



 



33

option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.4(h), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its Loan to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loan to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (h) may not be amended without
the written consent of any SPC with a Loan outstanding at the time of such
proposed amendment. An SPC shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Granting Lender would have been
entitled to receive under such Sections if the Granting Lender had made the
relevant credit extension.
          SECTION 10.5. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid.
The provisions of Sections 2.13, 2.14,2.15 and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement or any provision hereof.
          SECTION 10.6. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.



--------------------------------------------------------------------------------



 



34

          SECTION 10.7. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.8. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any tune held and other indebtedness at any time owing by such Lender to or
for the credit or the account of either Credit Party against any of and all the
obligations of such Credit Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
          SECTION 10.9. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each Credit Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Credit Party or its properties in the courts of any
jurisdiction.
          (c) Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION,



--------------------------------------------------------------------------------



 



35

SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.12. Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section by it or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than any Credit Party. For the
purposes of this Section, “Information” means all information received from any
Credit Party relating to any Credit Party or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by such Credit Party; provided that,
in the case of information received from any Credit Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 10.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.
          SECTION 10.14. USA Patriot Act.
          Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26,2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  BLOCK FINANCIAL CORPORATION
 
                By:   /s/ Becky S. Shulman          
 
      Title:   SVP & Treasurer
 
                H&R BLOCK, INC.
 
                By:   /s/ William L. Trubeck          
 
      Title:   EVP/CFO
 
                HSBC BANK USA, NATIONAL ASSOCIATION, as     Administrative Agent
and as a Lender
 
                By:   /s/ Peter G. Nealon          
 
      Title:   PETER G. NEALON
 
          MANAGING DIRECTOR
 
                BNP PARIBAS,     as a Lender
 
                By:   /s/ Curtis Price          
 
      Title:   Managing Director 
 
                By:   /s/ Christopher Grumboski          
 
      Title:   Director

[Bridge Credit and Guarantee Agreement]



--------------------------------------------------------------------------------



 



 

SCHEDULE 2.1
COMMITMENTS

          Lender   Commitment
HSBC Bank USA, National Association
  $ 250,000,000  
BNP Paribas
  $ 250,000,000  
 
       
Total
  $ 500,000,000  



--------------------------------------------------------------------------------



 



 

SCHEDULE 3.4(a)
Guarantee Obligations
None.



--------------------------------------------------------------------------------



 



 

SCHEDULE 3.6
Disclosed Matters
None.



--------------------------------------------------------------------------------



 



 

SCHEDULE 3.13
Subsidiaries
          The following is a list of the direct and indirect subsidiaries of H&R
Block, Inc., a Missouri corporation.

              Name   Jurisdiction
1)
  H&R Block Group, Inc.   Delaware
2)
  HRB Management, Inc.   Missouri
3)
  H&R Block Tax and Financial Services Limited   United Kingdom
4)
  Companion Insurance, Ltd.   Bermuda
5)
  H&R Block Services, Inc.   Missouri
6)
  H&R Block Tax Services, Inc.   Missouri
7)
  HRB Partners, Inc.   Delaware
8)
  HRB Texas Enterprises, Inc.   Missouri
9)
  H&R Block and Associates, L.P.   Delaware
10)
  H&R Block Canada, Inc.   Canada
11)
  Financial Stop, Inc.   British Columbia
12)
  H&R Block Canada Financial Services, Inc.   Canada
13)
  H&R Block (Nova Scotia) Incorporated   Nova Scotia
14)
  H&R Block Enterprises, Inc.   Missouri
15)
  H&R Block Eastern Enterprises, Inc.   Missouri
16)
  The Tax Man, Inc.   Massachusetts
17)
  HRB Royalty, Inc,   Delaware
18)
  H&R Block Limited.   New South Wales
19)
  West Estate Investors, LLC   Missouri
20)
  H&R Block Global Solutions (Hong Kong) Limited   Hong Kong
21)
  Express Tax Services, Inc.   Delaware
22)
  H&R Block Tax and Business Services, Inc.   Delaware
23)
  Tax Works, Inc.   Delaware
24)
  H&R Block Tax Institute, LLC   Missouri
25)
  Block Financial Corporation   Delaware
26)
  Option One Mortgage Corporation   California



--------------------------------------------------------------------------------



 



 

              Name   Jurisdiction
27)
  Option One Mortgage Acceptance Corporation   Delaware
28)
  Option One Mortgage Securities Corp.   Delaware
29)
  Option One Mortgage Securities II Corp.   Delaware
30)
  Premier Trust Deed Services, Inc.   California
31)
  Premier Mortgage Services of Washington, Inc.   Washington
32)
  H&R Block Mortgage Corporation   Massachusetts
33)
  Option One Insurance Agency, Inc. (d/b/a H&R Block Insurance Agency)  
California
34)
  Woodbridge Mortgage Acceptance Corporation   Delaware
35)
  Option One Loan Warehouse Corporation   Delaware
36)
  Option One Advance Corporation   Delaware
37)
  AcuLink Mortgage Solutions, LLC   Florida
38)
  AcuLink of Alabama, LLC   Alabama
39)
  Option One Mortgage Corporation (India) Pvt Ltd   India
40)
  Option One Mortgage Capital Corporation   Delaware
41)
  First Option Asset Management Services, LLC   California
42)
  Premier Property Tax Services, LLC   California
43)
  First Option Asset Management Services, Inc.   California
44)
  Companion Mortgage Corporation   Delaware
45)
  Franchise Partner, Inc.   Nevada
46)
  HRB Financial Corporation   Michigan
47)
  H&R Block Financial Advisors, Inc.   Michigan
48)
  OLDE Discount of Canada   Canada
49)
  H&R Block Insurance Agency of Massachusetts, Inc.   Massachusetts
50)
  HRB Property Corporation   Michigan
51)
  HRB Realty Corporation   Michigan
52)
  4230 West Green Oaks, Inc.   Michigan
53)
  Financial Marketing Services, Inc.   Michigan
54)
  2430472 Nova Scotia Co.   Nova Scotia
55)
  H&R Block Digital Tax Solutions, LLC   Delaware
56)
  TaxNet Inc.   California
57)
  H&R Block Bank   Federal



--------------------------------------------------------------------------------



 



 

              Name   Jurisdiction
58)
  BFC Transactions, Inc.   Delaware
59)
  RSM McGladrey Business Services, Inc.   Delaware
60)
  RSM McGladrey, Inc.   Delaware
61)
  RSM McGladrey Financial Process Outsourcing, L.L.C.   Minnesota
62)
  RSM McGladrey Financial Process Outsourcing India Pvt. Ltd (70% ownership)  
India
63)
  Birchtree Financial Services, Inc.   Oklahoma
64)
  Birchtree Insurance Agency, Inc.   Missouri
65)
  Pension Resources, Inc.   Illinois
66)
  FM Business Services, Inc. (d/b/a Freed Maxick ABL Services)   Delaware
67)
  O’Rourke Career Connections, LLC (50% ownership)   California
68)
  Credit Union Jobs, LLC   California
69)
  RSM McGladrey TBS, LLC   Delaware
70)
  PDI Global, Inc.   Delaware
71)
  RSM Equico, Inc.   Delaware
72)
  RSM Equico Capital Markets, LLC   Delaware
73)
  Equico, Inc.   California
74)
  Equico Europe Limited   United Kingdom
75)
  RSM Equico Canada, Inc.   Canada
76)
  RSM McGladrey Business Solutions, Inc. (d/b/a RSM McGladrey Retirement
Resources)   Delaware
77)
  CFS-McGladrey, LLC (50% ownership)   Massachusetts
78)
  Creative Financial Staffing of Western Washington, LLC (50% ownership)  
Massachusetts
79)
  Cfstaffing, Ltd. (25% ownership)   British Columbia
80)
  RSM McGladrey Insurance Services, Inc.   Delaware
81)
  RSM McGladrey Employer Services, Inc.   Georgia
82)
  RSM Employer Services Agency, Inc.   Georgia
83)
  RSM Employer Services Agency of Florida, Inc.   Florida
84)
  H&R Block (India) Pvt. Ltd.   India
85)
  RSM (Bahamas) Global, Ltd.   Bahamas



--------------------------------------------------------------------------------



 



 

EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the $500,000,000 Bridge Credit and Guarantee
Agreement, dated as of April 16,2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Block Financial
Corporation (the “Borrower”), H&R Block, Inc., the Lenders party thereto and
HSBC Bank USA, National Association, as administrative agent for the Lenders (in
such capacity, the “Agent”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
          The Assignor identified on Schedule 1 hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:
          1. The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
          2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim, lien or
encumbrance upon the interest being assigned by it hereunder and that such
interest is free and clear of any such adverse claim, lien or encumbrance;
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Credit Party, any of their respective
Subsidiaries or any other obligor or the performance or observance by any Credit
Party, any of their Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; and (c) attaches any promissory notes held
by it evidencing the Assigned Facilities and (i) requests that the Agent, upon
request by the Assignee, exchange the attached promissory notes for a new
promissory note or promissory notes payable to the Assignee and (ii) if the
Assignor has retained any interest in the Assigned Facility, requests that the
Agent exchange the attached promissory notes for a new promissory note or
promissory notes payable to the Assignor, in each case in amounts which reflect
the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).
          3. The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 3.4 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or



--------------------------------------------------------------------------------



 



 

 2
thereto as are delegated to the Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 2.15(e) of the Credit Agreement.
          4. The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance by it and recording by the Agent pursuant
to the Credit Agreement, effective as of the Effective Date (which shall not,
unless otherwise agreed to by the Agent, be earlier than five Business Days
after the date of such acceptance and recording by the Agent).
          5. Upon such acceptance and recording, from and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Agent for periods prior to the Effective Date or with respect to the making
of this assignment directly between themselves.
          6. From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          7. This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------



 



 

Schedule 1
to Assignment and Acceptance

             
Name of Assignor:
                   
 
           
Name of Assignee:
                   
 
            Effective Date of Assignment:          
 
   
 
   

          Principal         Amount Assigned        
$                    
       
$                    
       

                      [NAME OF ASSIGNEE]       [NAME OF ASSIGNOR]    
 
                   
By:
          By:        
 
 
       
 
   
Title: 
        Title:       
 
 
       
 
   
 
                    Consented to and Accepted:       Consented To:    
 
                    HSBC BANK USA, NATIONAL       BLOCK FINANCIAL CORPORATION  
  ASSOCIATION, as Administrative Agent                
 
                   
By:
          By:        
 
 
       
 
   
Title: 
        Title:       
 
 
       
 
   



--------------------------------------------------------------------------------



 



 

EXHIBIT B-l
[FORM OF OPINION OF MAYER, BROWN, ROWE & MAW LLP]



--------------------------------------------------------------------------------



 



 

     
April 16, 2007
  Mayer, Brown, Rowe & Maw LLP
 
  71 South Wacker Drive
 
  Chicago, Illinois 60606 - 4637


 
  Main Tel (312) 782 - 0600
 
  Main Fax (312) 701 - 7711
 
  www.mayerbrownrowe.com

HSBC Bank USA, National Association, as Administrative Agent,
   and each other financial institution that is a party
   to the Credit Agreement referred to below

Re:   Bridge Credit and Guarantee Agreement dated as of April 16, 2007 among
Block Financial Corporation, as Borrower, H&R Block, Inc., as Guarantor, the
Lenders party thereto and HSBC Bank USA, National Association, as Administrative
Agent (the “Credit Agreement”)

Ladies and Gentlemen:
          We have acted as special New York counsel for Block Financial
Corporation, a Delaware corporation (the “Borrower”), and H&R Block, Inc., a
Missouri corporation (the “Guarantor”), in connection with the above-referenced
Credit Agreement. This opinion letter is rendered to you pursuant to clause
(c) of Article IV of the Credit Agreement. The Borrower and the Guarantor are
sometimes referred to herein as a “Credit Party” and collectively as the “Credit
Parties.” Capitalized terms used but not defined herein have the respective
meanings given thereto in the Credit Agreement.
          We have examined a copy of the Credit Agreement and conducted such
investigations of law as we have deemed necessary or advisable for purposes of
this opinion letter. We have not undertaken any independent investigation of any
factual matter which might be relevant to this opinion letter and we have made
no independent investigation of the records of, or other matters relating to,
the Credit Parties or any other Person.
          For the purposes of this opinion letter, we have assumed that all
items submitted to us as originals are complete and authentic and all signatures
thereon are genuine, and all items submitted to us as copies are complete and
conform to the originals. We have also assumed, with your permission and without
independent investigation of any kind, that: (i) all of the parties to the
Credit Agreement (the “Parties”) have been duly incorporated and are validly
Brussels Charlotte Chicago Cologne Frankfurt Houston London LosAngeles
Manchester New York Palo Alto Paris Washington, D.C. Independent Mexico City
Correspondent: Jauregui, Navarrete, Nader y Rojas, S.C.
Mayer, Brown, Rowe & Maw LLP operates in combination with our associated English
limited liability partnership in the offices listed above.



--------------------------------------------------------------------------------



 



 

Mayer, Brown, Rowe & Maw LLP
HSBC Bank USA, National Association, and
the Lenders party to the Credit Agreement
April 16, 2007
Page 2
existing and in good standing under the laws of their respective jurisdictions
of organization; (ii) the Credit Agreement has been duly authorized, executed
and delivered by all of the Parties; (iii) the execution, delivery and
performance of the Credit Agreement by each Party (a) are in accordance with
(and do not conflict with) the laws of such Party’s jurisdiction of
organization, (b) do not violate or contravene such Party’s organizational
documents and (c) do not violate or contravene any provision of any agreement or
contract applicable to or binding upon such Party; (iv) the Credit Agreement is
the legal, valid and binding obligation of each Party (other than the Credit
Parties, as to which we express an opinion below); (v) there are no agreements
or understandings among the Parties, written or oral, and no usage of trade or
course of prior dealing among the Parties which would, in either case, define,
supplement or qualify the terms of the Credit Agreement; and (vi) the
representations and warranties made in the Credit Agreement by the Parties are
true and accurate.
          Upon the basis of the foregoing and the other assumptions and
qualifications set forth below, we are of the opinion that:
          1. The Credit Agreement constitutes a legal, valid and binding
agreement of the Credit Parties, enforceable in accordance with its terms.
          2. Based upon our review of those statutes, rules, regulations and
judicial decisions which in our experience are normally applicable to or
normally relevant in connection with transactions of the type provided for in
the Credit Agreement, the execution and delivery by the Credit Parties of the
Credit Agreement and the performance by the Credit Parties of their respective
payment obligations thereunder do not and will not violate, contravene or
constitute a default under any provision of any United States Federal or New
York State law or regulation.
          3. No order, consent, approval, license, authorization or validation
of or exemption by any government or public body or authority of the State of
New York is required to authorize or is required in connection with the
execution, delivery and performance by the Credit Parties of the Credit
Agreement.
          4. The making of the Loans and the application of the proceeds thereof
as provided in the Credit Agreement will not violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
          Our opinions set forth above are subject to the following
qualifications:
          (a) We express no opinion as to any law, rule, regulation, ordinance,
code or similar provision of law of any county, municipality or similar
political subdivision of the State of New York or any agency or instrumentality
thereof, and we express no opinion as to any law to which the Credit Parties may
be subject solely as a result of your legal or regulatory status or as to any
federal or state securities or “blue sky” law. Members of our Firm are admitted
to practice law



--------------------------------------------------------------------------------



 



 

Mayer, Brown, Rowe & Maw LLP
HSBC Bank USA, National Association, and
the Lenders party to the Credit Agreement
April 16, 2007
Page 3
in the State of New York and we express no opinion on any law other than the
laws of the State of New York and the Federal law of the United States to the
extent specifically set forth herein.
          (b) Our opinions are subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing and limitations on the availability
of specific performance, injunctive relief or other equitable remedies.
          (c) We express no opinion as to: (i) obligations relating to
indemnification, contribution or exculpation of costs, expenses or liabilities
which contravene public policy; (ii) any agreement by the Credit Parties to the
subject matter jurisdiction of a United States federal court, to the waiver of
the right to jury trial or to be served with process by service in a particular
manner; (iii) any agreement by the Credit Parties purporting to waive any
objection to the laying of venue or any claim that an action or proceeding has
been brought in an inconvenient forum; (iv) the effect of the law of any
jurisdiction other than the State of New York wherein any Lender may be located
or wherein the enforcement of the Credit Agreement may be sought that limits the
rates of interest, fees or other charges legally chargeable or collectible; or
(v) whether any court outside the State of New York would honor the choice of
New York law as the governing law of the Credit Agreement. Without limiting
clause (iii) above, we note that (i) under NYCPLR §510 a New York State court
may have discretion to transfer the place of trial and (ii) under 28 U.S.C.
§1404(a) a United States District Court has discretion to transfer an action
from one Federal court to another.
          (d) We wish to point out that provisions of the Credit Agreement which
provide that the liability of the Guarantor shall not be released or reduced by
any amendment to, or any variation, release or waiver of, any obligation of the
Borrower may be enforceable only to the extent such amendment, variation,
release or waiver is not so material as to constitute a new contract between the
parties.
          (e) We express no opinion as to any provision of the Credit Agreement
that authorizes the Administrative Agent or any Lender, or any purchaser of a
participation interest from any party, to set off or apply any deposit,
indebtedness or other property against any participation interest.
          (f) We express no opinion as to: (i) provisions restricting access to
legal or equitable remedies; (ii) provisions that purport to establish
evidentiary standards; (iii) provisions relating to waivers, severability,
contribution or delay or omission of enforcement of rights or remedies;
(iv) provisions purporting to convey rights to Persons other than parties to the
Credit Agreement; or (v) any provision which provides that the Credit Agreement
may only be amended, waived or modified in writing.



--------------------------------------------------------------------------------



 



 

Mayer, Brown, Rowe & Maw LLP
HSBC Bank USA, National Association, and
the Lenders party to the Credit Agreement
April 16, 2007
Page 4
          (g) We have made no examination of any financial or accounting
matters, including the ability of the Guarantor to comply with any financial
covenant or the ability of any Credit Party to comply with any financial
limitation on indebtedness, and we express no opinion with respect to any such
matter.
          The opinions expressed herein are effective only as to the date of
this opinion letter. We do not assume responsibility for updating this opinion
letter as of any date subsequent to the date of this opinion letter, and we
assume no responsibility for advising you of (i) any changes with respect to any
matters described in this opinion letter or (ii) the discovery subsequent to the
date of this opinion letter of factual information not previously known to us
pertaining to events occurring prior to the date of this opinion letter.
          This opinion letter is rendered solely to you in connection with the
above-described transactions. This opinion letter may not be relied upon by you
for any other purpose, or relied upon by any other Person for any purpose,
without in each case our prior written consent.
Very truly yours,
(MAYER BROWN ROWE & MAW LLP) [c16312c1631201.gif]
MAYER, BROWN, ROWE & MAW LLP



--------------------------------------------------------------------------------



 



 

EXHIBIT B-2
[FORM OF OPINION OF BRYAN CAVE LLP]



--------------------------------------------------------------------------------



 



 

(BRYAN CAVE LOGO) [c16312c1631202.gif]

     
 
  Bryan Cave LLP
 
   
 
  One Kansas City Place
 
  1200 Mam Street, Suite 3500
 
  Kansas City, MO 64105-2100
 
  Tel (816) 374-3200
 
  Fax (816) 374-3300
 
  www.bryancave.com
 
   
 
  Chicago
 
  Hong Kong
 
  Irvine
 
  Jefferson City
 
  Kansas City
 
  Kuwait
 
  Los Angeles
 
  New York
 
  Phoenix
 
  Shanghai
 
  St. Louis
 
  Washington, DC
 
   
 
  And Bryan Cave,
 
  A Multinational Partnership,
 
   
 
  London

April 16, 2007
HSBC Bank USA, National Association,
as Administrative Agent,
and each of the other financial institutions
which is a party to the Credit Agreement
referred to below

Re: Bridge Credit and Guarantee Agreement dated as of April 16, 2007, among
Block Financial Corporation, as Borrower, H&R Block, Inc., as Guarantor, the
Lenders party thereto and HSBC Bank USA, National Association as Administrative
Agent (the “Credit Agreement”)

Ladies and Gentlemen:
We have acted as special counsel to Block Financial Corporation, a Delaware
corporation, as borrower (the “Borrower”), and H&R Block, Inc., a Missouri
corporation, as guarantor (the “Guarantor”), in connection with the
above-referenced Credit Agreement. The Borrower and the Guarantor are sometimes
individually referred to herein as a “Credit Party” and are sometimes
collectively referred to herein as the “Credit Parties.” This opinion letter is
furnished to you pursuant to clause (c) of Article IV of the Credit Agreement.
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.
For purposes of this opinion letter, we have examined the following documents:
(i) a copy of the Credit Agreement; (ii) copies of the certificates delivered to
the Administrative Agent by the Credit Parties pursuant to clauses (d) and
(e) of Article IV of the Credit Agreement; (iii) the Officer’s Certificates
delivered to us by the Credit Parties; (iv) a copy of the Certificate of Good
Standing with respect to the Borrower issued by the Secretary of State of the
State of Delaware dated April 13, 2007; (v) a copy of the Certificate of Good
Standing with respect to the Guarantor issued by the Secretary of State of the
State of Missouri dated April 13, 2007; and (vi) such other corporate records of
the Credit Parties as we have deemed necessary or appropriate to enable us to
render the opinions expressed below.
We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of the Articles of Incorporation or Certificate of
Incorporation, as the case may be, and the bylaws of each the Credit Parties and
such other corporate records, agreements and instruments of the Credit Parties,
certificates of public officials and officers of the Credit Parties, and such
other documents, records and



--------------------------------------------------------------------------------



 



 

Bryan Cave LLP
April 16, 2007
Page 2
instruments, and we have made such legal and factual inquiries, as we have
deemed necessary or appropriate as a basis for us to render the opinions
hereinafter expressed. In our examination of the Credit Agreement and the
foregoing, we have assumed the genuineness of all signatures, the legal
competence and capacity of natural persons, the authenticity of documents
submitted to us as originals and the conformity with authentic original
documents of all documents submitted to us as copies. When relevant facts were
not independently established, we have relied without independent investigation
as to matters of fact upon statements of governmental officials and upon
representations made in or pursuant to the Credit Agreement and certificates and
statements of appropriate representatives of the Credit Parties.
In connection herewith, we have assumed that, other than with respect to the
Credit Parties, all of the documents referred to in this opinion letter have
been duly authorized by, have been duly executed and delivered by, and
constitute the valid, binding and enforceable obligations of, all of the parties
to such documents, all of the signatories to such documents have been duly
authorized and all such parties are duly organized and validly existing and have
the power and authority (corporate or other) to execute, deliver and perform
such documents.
Based upon the foregoing and in reliance thereon, and subject to the
assumptions, comments, qualifications, limitations and exceptions set forth
herein, we are of the opinion that:
     1. Based solely on recently dated good standing certificate from the
Secretary of State of the State of Delaware, the Borrower is validly existing as
a corporation, in good standing under the laws of the State of Delaware. Based
solely on recently dated good standing certificate from the Secretary of State
of the State of Missouri, the Guarantor is validly existing as a corporation, in
good standing under the laws of the State of Missouri. Each Credit Party has all
requisite corporate power to own and operate its material properties and conduct
its business in all material respects as now being conducted.
     2. The execution and delivery by each Credit Party of the Credit Agreement
and the consummation by each Credit Party of its obligations thereunder are
within each Credit Party’s corporate power and have been duly authorized by all
necessary corporate action on the part of each Credit Party.
     3. No consent, approval, authorization or other action by, and no notice to
or filing with, any federal or Delaware or Missouri governmental authority or
regulatory body is required for the due execution, delivery and consummation by
each Credit Party of its obligations under the Credit Agreement, except for such
consents, approvals, filings or registrations that have been obtained or made on
or prior to the date hereof and are in full force and effect.
     4. The Credit Agreement has been duly executed and delivered by each Credit
Party.
     5. The execution and delivery by each Credit Party of the Credit Agreement
and the consummation by each Credit Party of its obligations thereunder do not
result in (a) any violation by



--------------------------------------------------------------------------------



 



 

Bryan Cave LLP
April 16, 2007
Page 3
either Credit Party of (i) the provisions of its Articles of Incorporation or
Certificate of Incorporation, as the case may be, or its bylaws, (ii) any
provision of applicable law that we, based on our experience, recognize as
applicable to either Credit Party in a transaction of this type, or (iii) to our
knowledge, any order, writ, judgment or decree of any U.S. federal or Delaware
or Missouri court or governmental authority or regulatory body having
jurisdiction over either Credit Party or any of their subsidiaries or any of
their material properties, or (b) a breach or default or require the creation or
imposition of any security interest or lien upon any of either Credit Party’s
properties pursuant to any material agreement, contract or instrument known to
us to which either Credit Party is a party or by which either Credit Party is
bound. For purposes of the foregoing, we have assumed that the only material
agreements, contracts or instruments to which either Credit Party is a party or
by which it is bound are those listed as exhibits to the Guarantor’s Annual
Report on Form 10-K filed with the Securities and Exchange Commission on
June 30, 2006 and Quarterly Reports on Form 10-Q filed with the Securities and
Exchange Commission on September 11, 2006, December 11, 2006 and March 14, 2007,
respectively.
     6. Neither Credit Party is an “investment company” or a company
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
In addition to the assumptions, comments, qualifications, limitations and
exceptions set forth above, the opinions set forth herein are further limited
by, subject to and based upon the following assumptions, comments,
qualifications, limitations and exceptions:
     (a) Wherever this opinion letter refers to matters “known to us,” or to our
“knowledge,” or words of similar import, such reference means that, during the
course of our representation of the Credit Parties with respect to the Credit
Agreement, we have requested information of the Credit Parties concerning the
matter referred to and no information has come to the attention of (either as a
result of such request for information or otherwise) the attorneys currently
employed by our Firm devoting substantive attention or a material amount of time
thereto, which has given us actual knowledge of the existence (or absence) of
facts to the contrary. Except as otherwise stated herein, we have undertaken no
independent investigation or verification of such matters, and no inference
should be drawn to the contrary from the fact of our representation of the
Credit Parties.
     (b) Our opinions herein reflect only the application of applicable Missouri
law, the Federal laws of the United States and, to the extent required by the
foregoing opinions, the General Corporation Law of the State of Delaware. The
opinions set forth herein are made as of the date hereof and are subject to, and
may be limited by, future changes in the factual matters set forth herein, and
we undertake no duty to advise you of the same. The opinions expressed herein
are based upon the law in effect (and published or otherwise generally
available) on the date hereof, and we assume no obligation to revise or
supplement these opinions should such law be changed by legislative action,
judicial decision or otherwise. In rendering our opinions, we have not
considered, and hereby disclaim any opinion as to, the application or impact of
any laws, cases, decisions, rules or regulations of any other jurisdiction,
court or administrative agency.



--------------------------------------------------------------------------------



 



 

Bryan Cave LLP
April 16, 2007
Page 4
     (c) In Missouri, there is some question as to whether Article XI,
Section 7, of the Missouri Constitution and Section 351.160 of the General and
Business Corporation Law of Missouri (“MGBCL”), which provide that no
corporation shall issue shares or bonds or other obligations for the payments of
money, except for money paid, labor done or property actually received, apply to
guarantees. However, Section 351.385(7) of the MGBCL provides that Missouri
corporations have power to guarantee the debt and obligations of other
corporations, and there is judicial precedent that a guarantee, even in the
absence of consideration therefor, does not violate the constitutional
prohibition. See Charter Capital Group, Inc. v. Cook, 813 S.W. 2nd 383 (Mo. App.
1991). We are aware of an unpublished opinion in which the issue was whether a
corporation’s guaranty was invalid under Article XI, Section 7 of the Missouri
Constitution and Mo, Rev. Stat. § 351.160. According to the court’s opinion, the
purpose of those provisions is to insure that a corporation does not incur an
obligation unless it receives reasonably equivalent consideration in return. The
court did not expressly rule that a corporate guaranty could be prohibited by
those provisions but found that the guarantor had received adequate
consideration for its guaranty because the proceeds of the guaranteed loans were
used to pay off an antecedent indebtedness of the guarantor. In re Holden
Fertilizer Service, Inc., No. 89-41949-2-11, Slip Op. at 5-6 (Bankr, W.D. Mo.,
Sept. 20, 1990). Although the guaranty was upheld, the opinion raises the
uncertainty that the Missouri fictitious indebtedness provisions would
invalidate a corporate guaranty which is given without sufficient benefit to the
guarantor. For purposes of this opinion, we have assumed that the Guarantor’s
guaranty is being given for sufficient benefit to the Guarantor.
This opinion letter is rendered only to the Administrative Agent and the Lenders
and is solely for their benefit and the benefit of their permitted assignees and
participants in connection with the above-described transactions. By your
acceptance of this opinion letter, you agree that it may not be relied upon,
circulated, quoted or otherwise referred to by the Administrative Agent, the
Lenders or any permitted assignee or participant for any other purpose, or
relied upon, circulated, quoted or otherwise referred to by any other person,
firm or corporation for any purpose without our prior written consent in each
instance.
Very truly yours,
(BRYAN CAVE LLP) [c16312c1631203.gif]

 